Citation Nr: 1131448	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-04 806	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation on behalf of a minor child.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) special apportionment decision dated in May 2004 which denied the appellant's claim for an apportionment of the Veteran's VA compensation, on behalf of a minor child of the Veteran.  The Veteran also contested the appellant's claim.  In July 2009, the veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  The case was remanded in January 2010.  

The matter of whether the Veteran's compensation has been adjusted to reflect the death of the minor child in this appeal in February 2010 is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 1989 to December 1992.  

2.	The appellant was the mother of a minor child of the Veteran's.  

3.	On August 1, 2011, the Board received information showing that the appellant and the minor child on whose behalf she sought an apportionment died in a motor vehicle accident in February 2010.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, both the appellant and the Veteran's minor child on whose behalf she sought benefits died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


